                                   Thomas E. Meacham, Attorney at La
                                   9500 Prospect Driv
                                   Anchorage, Alaska 9950
                                   Tel: 907-346-1077
                                   Email: tmeacham@gci.ne

                                   Attorney for Proposed Intervenor-Defendan
                                   Matanuska Telephone Association, Inc

                                                                                                     IN THE UNITED STATES DISTRICT COURT
                                                                                                       FOR THE DISTRICT OF ALASK

                                   ALASKA RAILROAD CORPORATION,

                                                                                           Plaintiff

                                                                                           vs

                                   FLYING CROWN SUBDIVISION
                                   ADDITION NO. 1 AND ADDITION                                                                                     ) Case No. 3:20-cv-00232-JM
                                   NO. 2 PROPERTY OWNERS
                                   ASSOCIATION,

                                                                                           Defendant,                                                  REPLY IN SUPPORT O
                                                                                                                                                       MOTION TO INTERVENE
                                                                                           an                                                          OF DEFENDANT-APPLICANT
                                                                                                                                                   )   MATANUSKA TELEPHONE
                                   MATANUSKA TELPHONE                                                                                                  ASSOCIATION, INC
                                   ASSOCIATION, INC.,

                                                                                [Proposed]                                                         )
                                                                                Intervenor-Defendant.

                                                        The motion by Matanuska Telephone Association, Inc ("MTA") to intervene as a

                                   defendant in this case is opposed by plaintiff Alaska Railroad Corporation ("ARRC").


                                   REPLY OF PROPOSED INTERVENOR
                                   DEFENDANT MATANUSKA TELEPHONE ASSN., INC
                                   Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK                                                                                     Page 1 of 12


                                                         Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 1 of 12
 		
       						
                 						
                           					
                                       				
                                               

                                                   e

                                                          .	
                                                           d			
                                                                			
                                                                      7

                                                                           t

                                                                                 ,	
                                                                                      -

                                                                                           A

                                                                                                w

                                                                                                     .

                                                                                                          )	
                                                                                                           )

                                                                                                           )

                                                                                                               )

                                                                                                               )

                                                                                                               )

                                                                                                               )

                                                                                                                    )

                                                                                                                    t

                                                                                                                    )

                                                                                                                     )

                                                                                                                     )

                                                                                                                     )

                                                                                                                     )

                                                                                                                     )

                                                                                                                     )	
                                                                                                                     )	
                                                                                                                          )	
                                                                                                                                	
                                                                                                                                    .

                                                                                                                                          

                                                                                                                                               

                                                                                                                                                               .

                                                                                                                                                                    F

                                                                                                                                                                         K

                                                                                                                                                                               	

MTA's present Reply memorandum will respond to ARRC’s opposition.1

         A. Intervention as of right. MTA has moved to intervene as of right, pursuant to

Federal Civil Rule 24. MTA has satis ed each of the four factors necessary to obtain

intervention as of right.2 The court is to "generally interpret the requirements broadly in

favor of intervention."3

         1.   MTA's motion to intervene was timely.            ARRC has acknowledged the

timeliness of MTA's intervention ling.4

         2. MTA has a "signi cant protectable interest" in the outcome of the present

litigation.    An intervention applicant generally satis es the “relationship” requirement

if the resolution of the plaintiff's claims actually will affect the applicant.5     MTA's

required showing of a "signi cant protectable interest" is re ected in its continued use

and occupancy, as a telephone utility, of the 1914 easement reservation that has been

reserved and used for those legislated purposes under authority of former 43 U.S.C. Sec.




1   Motion and supporting documents, Dockets 41-44; ARRC's Opposition, Docket 51


2   Donnelley v. Glickman, 159 F.3d 405, 409 (9th Cir. 1998).
3   Donnelley, at p. 409.
4   Docket 51, at p. 2.
5   Montana v. U. S. Envtl. Protection Agency, 137 F.3d 1135, 1141-42 (9th Cir. 1998).
REPLY OF PROPOSED INTERVENOR
DEFENDANT MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK                 Page 2 of 12


           Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 2 of 12
                  fi
                  fi
                       fi
                        -

                               fi
                                 

                                       .

                                                fi
                                                         fl
                                                                        .

975 (the "1914 easement reservation"),6 and later under its successor act, the Alaska

Railroad Transfer Act of 1982 ("ARTA").7 It is plaintiff ARRC's asserted interpretation

of the 1914 easement reservation vis a vis Flying Crown that will also directly impinge

upon MTA's legal relationship with ARRC

         ARRC's claim that MTA has no protectable interest is premised on the Railroad's

claim that the only lawful connection that MTA could have to the 1914 easement's

"telephone" purposes is through permits now issued and controlled by ARRC, and as to

which ARRC has sought to impose drastic fee increases upon MTA.8 Yet this argument

has as its basic premise ARRC's assertion that it will prevailing on its "exclusive-use for

railroad purposes" claim against Flying Crown.                 ARRC's defense against MTA's

intervention turns the standard for intervention on its head. The Railroad cannot prevent

the intervention of a proposed quiet-title defendant by asserting the correctness of its own

position regarding land title (the very issue it has raised in this litigation), and then use

that position to prevent MTA's interest and participation on that very issue.

         Further, ARRC may not defeat intervention by claiming that the principle that a

tenant is estopped from challenging its landlord's title prevents MTA from challenging the

6Section 1 of the Act of March 12, 1914 (codi ed at 43 U.S.C. §§ 975c and 975d); 38
Stat. 305, repealed by ARTA, Pub. L. 97-468, Title VI, § 615(a)(1).
7   45 U.S.C. Sec. 1201, et seq., Pub. L. 97-468, 96 Stat 2556 (Jan 14, 1983).
8 Docket   51 at p. 2; Dockets 43, 43-1.
REPLY OF PROPOSED INTERVENOR
DEFENDANT MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK                  Page 3 of 12


           Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 3 of 12
                       -

                                  .

                                       fi
                                            .

scope of ARRC's interest in the 1914 easement reservation, or that MTA has no

"standing" to raise such a challenge.9               The estoppel principle cannot apply to a

circumstance where, as here, it is plaintiff ARRC that is newly alleging a broad,

"exclusive-use" scope of its title against a defendant, and which defendant and others

adversely affected by that very claim are legitimately compelled to defend against it by

challenging the scope of ARRC's claim.10 It is the Railroad, as plaintiff, that has placed

the scope of its title at issue in this lawsuit.

        a.     The 1914 easement reservation is the common thread between Flying

Crown and MTA.                ARRC asserts in its Complaint and related       lings that it has

ownership (or "exclusive use" (effectively amounting to de facto ownership) of the 1914

reservation, thereby excluding all other compatible uses, except at the sufferance of

ARRC.         This broad claim, if lawful, would negate the property rights of the many

underlying, servient landowners (such a Flying Crown) to make concurrent and

compatible use of the easement; it would also negate the compatible easement occupancy

rights of other legitimate users of the 1914 reservation.            ARRC's assertions in this

litigation have a direct, negative connection not only to Flying Crown, but to all entities


9 Docket     51 at pp. 5-6.
10See Findley v. Lynn, 164 P.2d 989, 991 (Okla. 1945) (holding defendant is “not
estopped to set up his superior title against the landlord” where case was “instituted by
plaintiffs to quiet title, and to determine adverse claims of title” [emphasis suppled]).
REPLY OF PROPOSED INTERVENOR
DEFENDANT MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK                   Page 4 of 12


         Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 4 of 12
                        -

                                       .

                                                                fi
     that either own land burdened by the 1914 reservation, or who (like MTA) occupy and

     use the 1914 reservation for purposes speci cally recognized in the 1914 Act

               The outcome of the present litigation will give de nition to these competing

     claims of right. The legitimate legal scope and content of the 1914 easement reservation

     are central to reaching this de nition.11 In this aspect, MTA is as greatly, and as directly,

     affected by this litigation as is Flying Crown, although their separate relationships to

     ARRC and their uses of the 1914 easement are not identical.12

               b. The 1914 easement reservation continues to have relevance to the parties'

     and intervenor-applicant MTA's legal claims. As MTA emphasized in its motion to

     intervene, the 1914 easement reservation contained speci c authorization for use of the

     reservation for "telephone and telegraph" purposes, as well as for railroads.        Despite


     11The 1914 reservation is not identi able as "fragmented" or "segmented," with one
     speci c location applicable to the Flying Crown lands, and another applicable to MTA's
     telephone facilities. The unitary, indivisible 1914 easement reservation for railroad,
     telephone and telegraph uses was imposed, without internal distinctions or limitations, on
     all federal land conveyances occurring after the date of its enactment.
     12Before the present litigation, ARRC’s focus appeared to be centered on ARTA, 45
     U.S.C. §1203(b)(1)(C), (D) (implementing a new "exclusive-use easement”), and 45
     U.S.C. § 1202(6) (de ning such an easement). With the present lawsuit, ARRC --
     apparently for the rst time -- is asserting that an "exclusive-use easement" for railroad
     purposes has in fact existed throughout, as the controlling element of the 1914 statutory
     easement reservation. This broader claim has thus implicated the telephone easement
     interests of MTA, which has been occupying and using signi cant portions of the 1914
     easement reservation for its telephone purposes since 1953. See Declaration of Eric
     Anderson, Docket 43, at p. 2.
     REPLY OF PROPOSED INTERVENOR
     DEFENDANT MATANUSKA TELEPHONE ASSN., INC
     Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK                Page 5 of 12


                    Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 5 of 12
fi
          fi
               fi
                          fi
                               -

                                    fi
                                         fi
                                              .

                                                         fi
                                                              fi
                                                                   fi
                                                                        .

ARRC's argument seeking to de-legitimize the 1914 easement reservation because it "has

been repealed for nearly 40 years,"13 this Act continues to have crucial relevance in the

present litigation.          This is because when ARTA was implemented, only those real

property interests that the federal Alaska Railroad possessed under the 1914 easement

reservation were to be conveyed by the United States to the state-owned ARRC under

ARTA,14 with the speci c exception of certain Denali National Park lands and unresolved

Native land claims that were to have an “exclusive-use easement;” see fn. 3 above.15

          ARRC's dismissive posture toward the 1914 Act's relationship to MTA belies this

Act's vital importance to the Railroad's position in relation to both Flying Crown and

MTA. If ARRC fails to prove that the federal Alaska Railroad in fact held an "exclusive-

use easement" reserved to it by the 1914 Act and under applicable case law (and thus that

this existing "exclusive-use" right for railroad purposes could arguably be conveyed to

ARRC under ARTA), ARRC's entire case against Flying Crown must fail. Therefore,

intervenor-applicant MTA has a "signi cant protectable interest” in the Court's



13   Doc. 51, at p. 4
14   ARTA, 45 U.S.C. §§1202, 1203, 1205.
15The Alaska Legislature has sought to implement this crucial factor, i. e., the content and
extent of the federal railroad 's real property ownership under the 1914 reservation
existing at the time of the ARTA transfer from the United States; see Alaska Statutes
42.40.350(a). ARRC is a state entity, and thus is subject to the Alaska Constitution and
statutes; see Laverty v. Alaska Railroad Corp., 13 P.3d. 725, 731 (Alaska 2000).
REPLY OF PROPOSED INTERVENOR
DEFENDANT MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK                Page 6 of 12


           Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 6 of 12
             fi
                        -

                                   fi
                                        .

     determination of the scope of the 1914 easement reservation, just as does Flying Crown --

     an interpretation that ARRC has placed at issue as the central legal component of its

     lawsuit.

               ARRC's opposition to MTA's intervention asserts that "as a repealed statute, [the

     1914 Act] cannot on its own support any new claims of possessory rights by MTA."16

     MTA is not asserting "new claims" against ARRC.                Its relationship with the federal

     Alaska Railroad began in 1953 under the 1914 Act.17 It continues on the same basis after

     ARTA, which transferred to the State and ARRC only those real property interests that

     the federal railroad had held under the 1914 Act.18

               3. Disposition of this action may, as a practical matter, impede or impair

     MTA's ability to protect its interest. As argued above, any judicial interpretation of the

     1914 easement reservation will be the keystone to the resolution of ARRC's suit against

     Flying Crown. Any court decision regarding ARRC's asserted ongoing "exclusive-use

     right," as ARRC claims was embodied in the 1914 Act, may be a decision of                         rst

     impression in Alaska. Flying Crown's posture as the named defendant arises from its

     status as a servient landowner, and not from a position as a co-user of the 1914 easement.



     16   Docket 51, at p. 4.
     17   Anderson Declaration, Docket 43 at p. 2.
     18   ARTA at 45 U.S.C. §§1202, 1203, 1205; AS 42.40.350(a).
     REPLY OF PROPOSED INTERVENOR
     DEFENDANT MATANUSKA TELEPHONE ASSN., INC
     Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK                       Page 7 of 12


                Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 7 of 12
 

                            -

                                            .

                                                                                   fi
Thus absent MTA's intervention, any judicial decision on the scope and content of the

1914 easement reservation will examine the 1914 Act from only the plaintiff's and the

servient-landowner's standpoints, and yet may have a precedential effect on MTA's

continued telephone utility use of the easement.

        Flying Crown cannot be reasonably expected to argue its own position regarding

the nature of the 1914 easement reservation by asserting circumstances and effects that

are not inherent to it as a servient-estate landowner. Yet a judicial decision as to ARRC's

"exclusive-use" claim and Flying Crown's defense will have direct and anticipated

implications for MTA, whether those implications may arise by way of future collateral

estoppel, persuasive legal precedent, or otherwise

        4. The existing parties may not adequately represent the applicant's interest.

From the foregoing, it should be clear that defendant Flying Crown, as a servient-estate

landowner, does not (and cannot) represent the interests of a user and occupant of the

1914 easement reservation such as MTA. MTA asserts that it is, as a telephone utility, is

one of the listed dominant-estate easement holders under the 1914 easement reservation

and thus that ARRC's occupancy is not "exclusive," an assertion that ARRC has

challenged. Nevertheless, MTA's interests as an asserted occupant of the dominant estate

are not (and cannot be expected to be) parallel to or compatible with Flying Crown's own

position as a servient-estate occupant
REPLY OF PROPOSED INTERVENOR
DEFENDANT MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK              Page 8 of 12


         Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 8 of 12
                       -

                            .

                                       .

                                             

                                                 .

               ARRC cites Union Central Life Ins. Co. v. Hamilton Steel Products Inc.19 for the

     proposition that representation is "adequate" where the same attorney may represent an

     original defendant (Flying Crown) and a proposed intervenor-defendant (MTA).                                 The

     cited case is not relevant to the present circumstances because it arose out of the

     specialized eld of labor relations law, closely governed by specialized federal statutes

     and procedural precedents. In fact, the appellate court, rejecting the application of United

     Steel Workers of America, AFL-CIO to intervene as of right, held tha

               ... appropriate of cers and agents of the Union have been sued in their
               representative capacities and indeed are represented by the same counsel as the
               Union. There has been no showing by the Union why these representatives cannot
               adequately represent the Union's interests [citing cases]...... In effect, the Union is
               already a party through the four named defendant representatives. In this posture,
               it is dif cult to understand what the Union seeks to accomplish by intervening
               itself. Surely its four class representatives, already appearing through Union
               counsel, can safeguard its interests in this controversy.20

     The inapplicability of Union Central to the present case on the issue of shared attorney

     representation should be evident. Flying Crown and MTA, while sharing an attorney,

     have no common business or                  duciary relationships whatsoever, and even their

     individual relationships with plaintiff ARRC are separate and distinct




     19 374   F. 2d 820, 823 (7th Cir. 1967).
     20   Id. [emphasis supplied],
     REPLY OF PROPOSED INTERVENOR
     DEFENDANT MATANUSKA TELEPHONE ASSN., INC
     Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK                                      Page 9 of 12


                Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 9 of 12
fi
     fi
                  fi
                            -

                                 fi
                                            .

                                                                    .

                                                                         t

                                                                               			
                                                                                      		
                                                                                            		
                                                                                                  		
                                                                                                        		
                                                                                                         		
                                                                                                          		
         ARRC's claim (unsupported by case citations) that MTA's intervention should be

denied because it is somehow "stack[ing] multiple parties and counterclaims," and

essentially piling-on ARRC by "coordinating" with intervenor-applicant ENSTAR, lacks

any veracity or support. ARRC has failed to show that MTA and ENSTAR, as separate

public utilities adversely affected by ARRC's claims in separate ways, have somehow

conspired to join together to illegitimately complicate this lawsuit

         In view of the foregoing, MTA urges the Court to hold that MTA may intervene in

this litigation as of right, under Federal Civil Rule 24

         B. MTA has sought permissive intervention under Federal R. Civ Proc. 24(b)

(1)(B). MTA's application for permissive intervention in this case has also been opposed

by plaintiff ARRC. MTA meets the recognized permissive-intervention criteria. It has

(1) a defense that shares a common question of law or fact with the main action (i. e., the

scope of the 1914 easement reservation as asserted by ARRC); (2) its motion is timely;

and (3) the court has an independent basis for jurisdiction over the applicant's claims. See

Donnelley v. Glickman.21 The only case cited by ARRC in opposition to criterion (3) held

that voters of one voting district in Louisiana lacked standing to intervene to challenge

alleged gerrymandering in another district, a district that was the sole focus of the




21 159   F.3d. 405, 412 (9th Cir. 1998).
REPLY OF PROPOSED INTERVENOR
DEFENDANT MATANUSKA TELEPHONE ASSN., INC
Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK               Page 10 of 12


          Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 10 of 12
                       -

                                       .

                                              .

                                                               .

     litigation.22 The Hays case is inapplicable because ARRC, as plaintiff, has asserted the

     "exclusive-use" scope of the 1914 easement reservation without quali cation or

     limitation, and that assertion directly affects both Flying Crown and MTA. As MTA's

     Declaration and Exhibits have shown, ARRC's assertion regarding the 1914 reservation

     poses the direct threat of signi cant and imminent nancial injury in fact to MTA, one of

     the three essential elements comprising standing.23 The other elements (the cause-and-

     effect relationship between MTA's injury and ARRC's "exclusive-use" claim, and the fact

     that a an outcome of the litigation favorable to MTA will redress the threat) are also met

     here.24

               C.     Conclusion.    For all of the foregoing reasons, MTA urges that the Court

     determine that MTA should be allowed to intervene as a defendant in this litigation under

     either intervention as of right or permissive intervention, pursuant to applicable court

     rules.

               Dated at Anchorage, Alaska this 31st day of March, 2021
                                                      _____/S/_________________________
                                                      Thomas E. Meacham, ABA No. 711103
                                                      Counsel to intervenor-defendant applican
                                                      Matanuska Telephone Association, Inc


     22 United      States v. Hays, 515 U.S. 737, 742 (1995).
     23 See   Dockets 43, 43-1.
     24 Hays,   id., at p. 742.
     REPLY OF PROPOSED INTERVENOR
     DEFENDANT MATANUSKA TELEPHONE ASSN., INC
     Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK                                    Page 11 of 12


               Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 11 of 12
 

                          fi
                               -

                                            .

                                                 fi
                                                                .

                                                                            fi
                                                                                 .

                                                                                      2

                                                                                           _

                                                                                                t

     Certi cate of Servic

     I hereby certify that on March 31, 2021, I led a true, correct and complete copy of the
     foregoing document with the Clerk of Court for the United States District Court, District
     of Alaska by using the CM/ECF system Participants in Case No. 3:20-cv-00232-JMK
     who are registered CM/ECF users will be served by the CM/ECF system

     Thomas E. Meacham, Attorney at La
     By: __/S/ Thomas E. Meacham




     REPLY OF PROPOSED INTERVENOR
     DEFENDANT MATANUSKA TELEPHONE ASSN., INC
     Alaska Railroad Corp. v. Flying Crown, No. 3:20-cv-00232-JMK              Page 12 of 12


                 Case 3:20-cv-00232-JMK Document 56 Filed 03/31/21 Page 12 of 12
fi
            e

                            -

                                 w

                                      fi
                                            .

                                                                    .

